Citation Nr: 1012994	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  96-04 138	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of an upper 
back injury, to include fibromyositis and fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
April 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Due 
to the Veteran's change in residence, this case has been 
transferred to the RO in North Little Rock, Arkansas, which 
now has jurisdiction.

In March 2004, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

In a decision dated in February 2006, the Board denied the 
Veteran's claim for entitlement to service connection for 
residuals of an upper back injury, claimed as fibromyositis.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2007, the Court issued an order which granted a 
February 2007 joint motion of the parties to vacate the 
Board's February 2006 decision and remand the issue to the 
Board for further consideration.  Copies of the motion and 
the Court's Order have been incorporated into the claims 
folder.  Subsequently, the Board remanded this case for 
further development in June 2007 and March 2009.

In July 2009, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received and in October 2009, the 
Board informed the appellant that it had requested a 
specialist's opinion in conjunction with the adjudication of 
her appeal, provided her with a copy of the opinion and 
indicated that she was entitled to submit additional 
evidence or argument within 60 days of the date of that 
letter.  In response, in a statement dated in October 2009, 
the appellant indicate that she had no further argument 
and/or evidence to submit and that the Board should proceed 
with the adjudication of the appeal.  As such, the Board 
will proceed with the consideration of her case.


FINDING OF FACT

The probative evidence of record reveals that the Veteran's 
current residuals of an upper back injury, to include 
fibromyositis and fibromyalgia, are causally related to the 
Veteran's active service.


CONCLUSION OF LAW

Residuals of an upper back injury, to include fibromyositis 
and fibromyalgia, were incurred in service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  




II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to establish service connection, there must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has been diagnosed as having back 
pain, symptomatology relating to myofascial pain 
syndrome/myofibrosis, and shoulder girdle pain syndrome.  
The Veteran has also been diagnosed with fibromyalgia.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on the evidence that concerns whether the 
Veteran's current disability is related to a disease or 
injury in service.  See Newhouse v. Nicholson, 497 F.3d 
1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The Veteran served on active duty in the United States Army 
from February 1980 to April 1980.  The Veteran reports that 
she began having upper back pain in service after pulling a 
garbage can out from under a conveyor belt in March 1980 and 
has had upper back pain since separation from service.  
Service medical records show that in March 1980, the Veteran 
complained of low back pain with numbness.  She also 
complained of thoracic back pain for 2 weeks.  She reported 
that her back pain existed prior to service.  The assessment 
was back pain and x-ray studies were ordered.  X-ray studies 
of the cervical, thoracic and lumbar spine were negative.  
She was sent to physical therapy where she gave a history of 
low back pain x7 years, which occurred following the birth 
of her last child.  She complained of back pain in April 
1980 and she was found to have a normal back exam.  A 
psychiatric examination report notes that the Veteran gave a 
history of low back pain which she described as having 
abated prior to entry in the military.

Since service, the Veteran states that she has continued 
pain particularly in her thoracic area and her arms.  She 
indicates that she has poor sleep, has significant fatigue, 
and cannot hold down a job.  

In a VA treatment record, dated in February 1995, the 
Veteran was diagnosed with fibromyositis, chronic.  In a 
letter, dated in July 1995, a VA physician indicated that 
the Veteran was diagnosed with firbromyositis and that the 
diagnosis was one for someone complaining about discomfort 
without positive physical findings.

In order to determine whether the Veteran's current problems 
are related to her military service, the Veteran has been 
afforded multiple VA examinations.  In April 1998, the 
Veteran was afforded a VA Compensation and Pension (C&P) 
examination.  The examiner noted that fibro-myelitis was an 
older term that has been folded into the diagnosis of 
fibromyalgia.  The examiner stated that the Veteran did not 
have any symptoms of findings of fibromyalgia and, 
therefore, did not have any fibromyalgia.

In April 1998 the Veteran was afforded a VA orthopedic 
examination.  After examination, the examiner noted that the 
only positive finding regarding the Veteran's thoracic spine 
was subjective and that it was much more likely than not 
that it would not be related to her reported complaint in 
service.  The examiner did not diagnose the Veteran with 
fibro-myelitis or fibromyalgia.

In a letter dated in July 1999, Dr. L.B., reported that the 
Veteran had consistent diagnoses and symptoms of myofascial 
pain syndrome, myofibrosis, and shoulder girdle pain 
syndrome.

In April 2002 the Veteran underwent a private magnetic 
resonance imaging (MRI) scan.  After the scan the Veteran 
was diagnosed with multi-level cervical degenerative disc 
disease, uncovertebral degenerative joint disease, and 
posterior facet arthropathy with mild to moderate central 
canal stenosis at the C4 level and more severe central canal 
stenosis at the C5-6.  Bilateral neural exit foraminal 
stenosis was noted at C5-6.  A right paracentral disc 
protrusion was noted at C5-6 where extruded disc material 
extended several millimeters cephalad within the central 
canal adjacent to the posterior aspect of the body of C5.  
No opinion regarding the etiology of the conditions was 
noted.

In March 2003, the Veteran was afforded a VA C&P orthopedic 
examination in connection with her claim.  The examiner 
indicated that the Veteran's claims file was reviewed and 
noted the reported injury as a result of kitchen duty in the 
service.  The Veteran complained of pain between the 
shoulder blades which spread to her lower back.  The Veteran 
also reported poor sleep, having to change positions 
frequently, and reported waking with paralyzing pain.  The 
examiner also noted that the Veteran had been previously 
diagnosed with acromioclavicular arthrosis and rotator cuff 
tear, and was noted to have had multiple surgical procedures 
associated with nerve impingement of the radial nerve in her 
right arm.  Finally, the examiner noted previous diagnoses 
of reflex sympathetic dystrophy and fibromyalgia.  After an 
extensive examination, the examiner stated that he failed to 
find any objective evidence suggestive of significant 
musculoskeletal pathology.  The examiner then defined 
fibromyalgia, noting that there are assertive specific 
criteria by which to make such a diagnosis.  The examiner 
concluded, however, that in his personal medical opinion the 
Veteran was exhibiting subjective symptoms not substantiated 
by objective findings and that she also appeared to magnify 
her subjective symptoms.  No organic cause for the Veteran's 
subjective complaints were found, and the examiner then 
stated that he could not relate her complaints to her in 
service upper back injury.

In a letter, dated in April 2004, Dr. C.A. noted that he has 
been treating the Veteran for shoulder pain related to 
myofascial pain syndrome/myofibrosis and shoulder girdle 
pain syndrome.

In a treatment note dated in January 2005 the Veteran was 
diagnosed with fibromyalgia.

In January 2005, the Veteran was again afforded a VA 
examination in connection with her claim.  The Veteran's 
medical history was again noted.  The examiner found that, 
clinically, the Veteran had fibromyalgia characterized by 
chronic widespread musculoskeletal pain, fatigue, sleep 
disturbance without identifiable objective evidence of 
alternate causes.  The examiner noted that fibromyalgia by 
definition has no objective findings to support the 
diagnosis, and is a diagnosis of exclusion that could be 
precipitated by any number of events, including the injury 
in basic training.  The examiner, however, did not opine 
regarding whether the Veteran's condition was in fact 
brought on by her service.

In October 2005, the Veteran was again seen afforded a VA 
examination in connection with her condition.  The examiner 
did not indicate his specialty in his opinion.  Again, the 
Veteran's file was examined in connection with the 
examination and the Veteran's medical history was noted.  
The Veteran was given a physical examination and x-rays 
revealed early degenerative disc disease of the thoracic 
spine.  The Veteran was diagnosed with chronic spinal 
sprain, mild, cervical degenerative disc disease at C5-C6, 
thoracic mild multilevel degenerative disc disease, and 
lumbar L5-S1 degenerative disc disease.  The examiner then 
noted that he reviewed previous studies, including bone 
scan, MRI and x-ray reports, and including the evaluations 
from the rheumatologist and orthopedic surgeon, and 
concluded that, in his opinion, the Veteran's complaints are 
less likely than not caused by the injury in service.  He 
went further to state that "I do not find organic cause 
other than normal age and changes in the patient's entire 
spine to substantiate her complaints of pain that she 
outlined to me today."  The examiner indicated that he could 
not make a diagnosis of fibromyalgia.

The Veteran was afforded a VA C&P examination in March 2008 
to determine the nature, extent, and etiology of her upper 
back injury.  The Veteran reported that her upper back 
condition began in early March 1980 after she pulled a heavy 
garbage can from under a conveyor belt.  The Veteran stated 
that she has had a continuous upper back condition since the 
reported March 1980 injury.  After examination, the examiner 
diagnosed the Veteran with fibromyalgia.  He stated that 
fibromyalgia is usually a gradual onset and not associated 
with trauma.  He stated that the upper back pain was not 
mentioned in her evaluation and discharge discussion in 
1980.  He concluded that it was less likely than not that 
the Veteran's fibromyalgia was related to any event 
associated with the Veteran's active duty.  Subsequently, 
the examiner added an addendum identifying himself as a 
specialist in internal medicine.

In July 2009, the Board requested the opinion of a medical 
specialist from the VHA.  After a thorough review of the 
incidents of treatment, a VA rheumatology specialist 
rendered the opinion that it was more likely than not that 
the Veteran was currently suffering from fibromyalgia and 
that the Veteran's fibromyalgia was more likely than not due 
to the Veteran's active service.

In light of the evidence, the Board finds that entitlement 
to service connection for residuals of an upper back injury, 
to include fibromyositis and fibromyalgia, is warranted.  
The Veteran's service treatment records reveal that the 
Veteran was treated for complaints of low back pain in 
service.  The Veteran's post service treatment records 
reveal that the Veteran is currently diagnosed with back 
conditions and fibromyalgia.  A VA rheumatology specialist 
rendered the opinion, after careful consideration of the 
Veteran's claims folder including comment upon the Veteran's 
substantial treatment, that it was more likely than not that 
the Veteran was currently suffering from fibromyalgia and 
that the Veteran's fibromyalgia was more likely than not due 
to the Veteran's active service.  As such, entitlement to 
service connection for entitlement to service connection for 
residuals of an upper back injury, to include fibromyositis 
and fibromyalgia, is granted.


ORDER

Entitlement to service connection for residuals of an upper 
back injury, to include fibromyositis and fibromyalgia, is 
granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


